United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hampton, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1590
Issued: October 19, 2015

Case Submitted on the Record

DECISION AND ORDER

Before:
CHRISTOPHER J. GODFREY, Chief Judge
JAMES A. HAYNES, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On May 1, 2015 appellant filed a timely appeal from an April 1, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP abused its discretion in denying appellant’s request
for subpoenas; and (2) whether appellant met his burden of proof to establish an emotional
condition in the performance of duty causally related to factors of his federal employment.
FACTUAL HISTORY
On November 5, 2013 appellant, then a 57-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that events at work from September 24 to October 29, 2013
1

5 U.S.C. §§ 8101-8193.

caused an anxiety disorder. He stated that he was first aware of the condition on April 3, 2004
and its relationship to employment on September 24, 2013. Appellant stopped work on
October 28, 2013.
In an attached statement, appellant described a history beginning in 2004 when OWCP
accepted a claim for anxiety disorder.2 He related that on May 3, 2013 he was relieved of duty at
the employing establishment’s McDonough, Georgia location and he initially filed a recurrence
claim under the 2004 injury. Appellant was advised to file a new claim for the incident on
May 3, 2013.3
Appellant stated that his anxiety started to heighten when he returned to work following
May 3, 2013 when he was relieved of duty at the McDonough, Georgia location. He related that
when he returned to work at the employing establishment’s Hampton location on September 24,
2013 he found that his money box was missing about $25.00 in cash and stamps. Appellant
indicated that he left the box there in July 2012 when he was detailed to the McDonough
location. He stated that a supervisor refunded $12.00 and he had received some money and
stamps from others, but that he was not made whole regarding the missing cash and stamps.
Appellant indicated that he believed the postmaster, R.S., and his supervisor, S.C., were
attempting to aggravate his illness by not refunding the total amount. He related that he had an
anxiety attack at work on October 21, 2013 because he had not been fully compensated for the
missing stamps and money. Appellant further alleged that stress was caused on October 23,
2013 when he found out his schedule had been changed so that he would not work on Saturday,
October 26, 2013, and that R.S. told him to take the matter up with S.C. He asserted that this
was the second time the postmaster ignored his issues, and this strengthened his belief that she
was retaliating against him. Appellant continued that he was told the schedule would be changed
by a supervisor M.B., but that on October 24, 2013 S.C. indicated that appellant would remain
off the schedule on October 26, 2013. He stated that he then asked for a grievance form and was
forced to take more medication for anxiety. Appellant reported that he stopped work on
October 28, 2013 and, based on his doctor’s recommendation, did not return. He asserted that
management failed to accommodate him, stating that he could work five days, but not in a row.
On September 23, 2013 David W. Aycock, Ph.D., a licensed psychologist, advised that
appellant could return to work, beginning three or four days a week and should be given ample
time to relearn job skills in a low stress environment. On October 29, 2013 Dr. Aycock advised
that appellant had a serious relapse due to reported mistreatment at work on October 23 and 24,
2013 such that he could not return to work. He submitted psychotherapy notes dated May 7 to
November 5, 2013 describing appellant’s symptoms.

2

The 2004 claim, accepted for anxiety disorder, was adjudicated by OWCP under file number xxxxx966. In that
case OWCP found one compensable factor of employment, that an employing establishment supervisor did not
adhere to proper grievance procedures.
3

In a decision dated September 14, 2015, the Board affirmed a March 27, 2015 OWCP decision that denied
appellant’s claim that he established an emotional condition of May 3, 2013. Docket No. 15-1221 (issued
September 14, 2015). The May 3, 2013 claim was adjudicated by OWCP under file number xxxxxx842. The
instant claim was adjudicated under file number xxxxxx079.

2

In a November 5, 2013 report, Dr. Aycock advised that he began treating appellant
in 2004. He explained that appellant had minor relapses over the years and a major relapse on
May 3, 2013, as serious as his initial injury. Dr. Aycock stated that, after five months of weekly
therapy sessions, appellant was fit to return to a limited workweek, and instructed that he was not
to work more than three or four days a week. He noted appellant’s report of issues concerning
missing money and stamps and maintained that management made little attempt to make
appellant whole, noting this had a serious effect on his ability to improve. Dr. Aycock also
related that management asked appellant to adjust his schedule which allowed him to work five
days a week, but no more than four days in a row and he preferred working Monday through
Thursday, Friday off, working Saturday, and Sunday off.4 He reported that when management
changed appellant’s schedule and would not let him work on Saturday, October 26, 2013 the
postmaster also refused to discuss the matter with him. Dr. Aycock stated that this upset
appellant because carriers junior to him were accommodated. He advised that these factors
demonstrated a clear pattern of mistreatment that caused a recurrence of the 2004 employment
injury. Dr. Aycock noted that appellant’s symptoms were virtually identical to those he
experienced nine years before. His diagnoses of appellant included serious anxiety disorder and
depression. Dr. Aycock concluded that appellant was currently totally disabled due to the
anxiety disorder that he sustained at work.
On October 28, 2013 appellant filed a grievance, stating that he was entitled to work on
October 26, 2013. He requested a telephone step 1 meeting. In a hand-written annotation, he
indicated that, as of November 2013, he had no response from management regarding the
grievance. Appellant also submitted evidence regarding the two prior claims.
In letters dated December 18, 2013, OWCP informed appellant of the additional evidence
needed to support his claim. The employing establishment was asked to respond to his
allegations, to provide information regarding the cash box, and to state whether it made
accommodations to reduce his stress.
In a January 7, 2014 report, Dr. Aycock again described appellant’s report regarding the
cash box, his work schedule, and not being provided requested pay information. He opined that
these matters showed a pattern of the same retaliatory treatment by management that caused
appellant’s disability in 2004. Dr. Aycock diagnosed a severe anxiety disorder that debilitated
appellant to the degree that he could no longer work without fear of retaliation by management.
He noted that the diagnosed anxiety disorder was initially caused by actions at the employing
establishment in 2004 and that appellant was only able to return to work in 2006, after several
years of psychotherapy. Dr. Aycock continued that negative actions by management triggered a
relapse of his entire symptom complex and again disabled him from all work. He also submitted
treatment notes dated November 14, 2013 through January 14, 2014 in which he described
appellant’s symptoms and concerns.
On January 9, 2014 the postmaster, R.S. responded that appellant was responsible for his
cash box. She maintained that when he left on detail he should have taken it with him, that it
was not a part of office accountability, and that there were no guidelines for handling it.
4

It appears from the record that appellant followed this schedule for less than two weeks.

3

R.S. stated that she was on a detail when appellant left and, upon her return, she found the box in
the supervisor’s office and was told that appellant left it there and gave permission for
supervisors to use it. She related that, when appellant returned to the Hampton location, he told
her that stamps and money were missing from the box, and she told all employees involved that
the money and stamps had to be returned to him. R.S. stated that she verified that the box was
returned to where he stated it should be. She explained that, when appellant first returned to
work in September 2013, he was a lobby helper for three to four days a week, and after doing
this for several weeks, he felt he could case his route. After about two weeks of casing and
window work, appellant indicated that he could run his route, and he did this for a few days, then
stopped work, and did not return. R.S. stated that, when he wanted to work a particular
Saturday, it would cause issues with other carriers’ schedules.
In a January 15, 2014 statement, appellant advised that he had filed an Equal
Employment Opportunity (EEO) complaint on December 28, 2014 regarding the handling of his
stamp box and his schedule change. He maintained that the change in schedule was against
postal policy. Appellant related that, when he left on a detail in July 2012, he forgot his stamp
box, and that, when he returned a month later, he left it in S.C.’s care with the provision that it
could be used, but that he would be totally reimbursed when he returned. He indicated that he
had only been reimbursed $22.00 and six stamps. Appellant also related that he attempted to get
pay information from R.S. upon his return to work on September 23, 2013 but she denied his
request. He described his symptoms and indicated that he continued to be disabled.5
By decision dated May 16, 2014, OWCP found that appellant established no
compensable factors of employment and denied his claim.
Appellant timely requested an oral hearing before an OWCP hearing representative. The
appeal request form informed him that “depending on your geographical location, the issue
involved in your case, the number of hearing requests in your area, and at the discretion of the
hearing representative, we may expedite your appeal by providing you a telephone hearing or
videoconference.” Appellant was asked to indicate if he preferred a telephone hearing. He did
not note a preference for a telephone hearing.
In an informational letter dated June 12, 2014, OWCP informed appellant of the
procedures for a hearing. The letter stated that, should he wish to subpoena witnesses, he must
file his request within 60 days, specify the witnesses and documents to be produced, provide
addresses for the witnesses, along with the location of the documents to be produced. The
correspondence continued that the subpoena request should also “clearly explain why the
testimony or evidence is directly relevant to the issues to be addressed at the hearing and why the
subpoena is the best and only method to obtain such evidence.” On July 28, 2014 appellant
requested subpoenas for three postal workers, whose addresses were at the Hampton, Georgia,
employing establishment. He did not provide an explanation as to why the subpoenas were
needed.6
5

Appellant also submitted additional correspondence regarding the May 3, 2013 claim. Supra note 3.

6

In a separate letter appellant requested a copy of his OWCP record, which was provided to him on
August 28, 2014.

4

On December 3, 2014 OWCP informed appellant that an informal hearing would be held
on January 13, 2015. The notice stated that, pursuant to section 10.615 of OWCP regulations,
“Given [appellant’s] geographical location, the issue involved in your case, and the number of
hearing requests in your area, it has been determined that your oral hearing will be conducted by
telephone.” The notice listed a hearing date and time, a toll free telephone number to call, and a
pass code to enter. It continued, “if you have a disability (a substantially limiting physical or
mental impairment), please contact our office/claims examiner for information about the kinds of
help available, such as communication assistance (alternate formats or sign language
interpretation), accommodations and modifications.” The letter stated that, once a hearing was
scheduled, it could not be postponed unless the hearing representative could reschedule the
hearing on the same docket, except if the claimant was hospitalized for a reason that was not
elective, or if a death of the claimant’s spouse, parent, or child prevented his attendance at the
hearing. The correspondence concluded that if one of the conditions described above was not
met, no further opportunity for a telephone hearing would be provided, and the hearing would
take the form of a review of the written record.
In a letter dated December 9, 2014, appellant responded that he declined the “informal
interview” and requested an oral interview, as he had previously requested. He reiterated his
request for subpoenas for three postal employees. Appellant again did not provide an
explanation of why the subpoenas were needed.
On January 6, 2015 an OWCP hearing representative cited section 10.619 of OWCP
regulations and denied appellant’s request for subpoenas because he had not explained why the
testimony of those he cited was necessary. The hearing representative found that their testimony
could be obtained through written affidavits or statements. She advised that appellant could not
appeal this decision prior to the formal decision following the hearing.
In a January 13, 2015 hearing transcript, an OWCP hearing representative noted that
appellant’s hearing was being held by telephone and that he was accompanied by Dr. Aycock.
The hearing representative declined a request to continue the hearing. She stated that appellant
wanted a face-to-face hearing, and it was explained that this could not be done, and he could
only be offered a telephone hearing. The hearing representative also explained why he was
denied his subpoena requests. She concluded that Dr. Aycock felt that appellant was unable to
continue with a telephone hearing, and it was discontinued. The hearing representative stated
that she would contact her branch chief to ascertain alternatives. Appellant was provided a copy
of the hearing transcript on January 23, 2015 and was asked to submit comments.
On January 28, 2015 OWCP informed appellant that his hearing could not be rescheduled
because there was no legal basis for a postponement and, instead, a review of the written record
would be conducted. Appellant was allotted 15 days to submit additional evidence.
In a February 19, 2015 response, appellant asserted that he had properly requested an oral
hearing, not a telephone hearing, and that he had properly requested subpoenas. He maintained
that he was not told that he must provide a reason for requesting subpoenas. Appellant stated
that he thought the January 13, 2015 informal hearing was to discuss issues regarding his official
oral hearing, to be held later. He enclosed several pages of a November 1, 2005 OWCP
decision, in which a hearing representative found one compensable factor of employment. That

5

decision remanded the case to OWCP for referral of appellant for a medical evaluation.7 He also
attached e-mails concerning an October 28, 2013 grievance as well as employing establishment
policies.
In a February 17, 2015 report, Dr. Aycock noted that when appellant was told at the
hearing that he would not be allowed to participate in a face-to-face hearing in which he could
produce witnesses, his entire anxiety complex became more apparent, and he was unable to
participate in the telephone hearing. He noted that, after the hearing, it took appellant several
days to return to normal functioning.
By decision dated April 1, 2015, an OWCP hearing representative detailed the law
regarding hearing and subpoena requests noting why subpoenas were denied and why the format
of the hearing was changed. She affirmed the May 16, 2014 decision, finding that appellant
failed to establish a compensable factor of employment.
LEGAL PRECEDENT -- ISSUE 1
Section 8126 of FECA provides that the Secretary of Labor, on any matter within his
jurisdiction under the subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.8 The implementing regulations provide that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers, or other documents.
Subpoenas are issued for documents only if they are relevant and cannot be obtained by other
means and for witnesses only where oral testimony is the best way to ascertain the facts.9 In
requesting a subpoena, a claimant must explain why the testimony is relevant to the issues in the
case and why a subpoena is the best method or opportunity to obtain such evidence and show
that there is no other means by which the testimony could have been obtained.10
ANALYSIS -- ISSUE 1
The Board finds that the hearing representative did not abuse her discretion in denying
appellant’s subpoena requests.
Contrary to appellant’s assertions, the June 12, 2014
informational letter from OWCP clearly notified him that he must “clearly explain why the
testimony or evidence is directly relevant to the issues to be addressed at the hearing and why the
subpoena is the best and only method to obtain such evidence.” In his response to OWCP letter,
appellant merely provided the names and addresses of the employees he wished to subpoena. He
did not explain why a subpoena was the best and only method to obtain evidence. On
December 9, 2014 appellant repeated his request for subpoenas, but he again provided no reasons
for the request.
7

The decision was regarding file number xxxxxx966, accepted for anxiety disorder. Supra note 2.

8

5 U.S.C. § 8126(1).

9

20 C.F.R. § 10.619; see R.H., Docket No. 15-0137 (issued July 17, 2015).

10

Id.

6

Thus, appellant did not establish why a subpoena was the best method to obtain the
evidence in question and why there was no other means by which the testimony could be
obtained. As noted above, the decision to grant or deny such a request is within the discretion of
the hearing representative.11
An abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deduction from established facts.12 The Board finds that the hearing representative did
not abuse her discretion in denying appellant’s request for subpoenas.
Regarding OWCP’s January 28, 2015 letter informing appellant that his hearing could
not be rescheduled, section 10.616(b) of OWCP regulations provide that the decision to grant or
deny a change of format from a hearing to a review of the written record is not reviewable.13
Therefore, this issue is not properly before the Board and is not considered.
LEGAL PRECEDENT -- ISSUE 2
To establish his claim that he sustained a stress-related condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.14 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.15 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.16
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,17 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.18 When an employee experiences emotional stress in carrying out his or
11

Id.

12

L.S., (G.S.), Docket No. 14-1046 (issued September 23, 2014); see Claudio Vazquez, 52 ECAB 496 (2001).

13

20 C.F.R. § 10.616(b).

14

Leslie C. Moore, 52 ECAB 132 (2000).

15

Dennis J. Balogh, 52 ECAB 232 (2001).

16

Id.

17

28 ECAB 125 (1976).

18

See Robert W. Johns, 51 ECAB 137 (1999).

7

her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.19 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.20 Where the
claimant alleges compensable factors of employment, he or she must substantiate such
allegations with probative and reliable evidence.21 Personal perceptions alone are insufficient to
establish an employment-related emotional condition.22
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.23 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.24
ANALYSIS -- ISSUE 2
The Board finds that appellant did not establish an employment-related emotional
condition in the performance of duty because he did not establish a compensable factor of
employment.
Appellant alleged that when he returned to work at the Hampton location of the
employing establishment in September 2013, $25.00 and a book and a half of stamps were
missing from a cash box that he left there when he was detailed to the McDonough location in
July 2012. He maintained that he was not fully reimbursed upon his return. The Board notes
that it has not been shown that maintaining a cash box was a regular job duty under Cutler.25
RS., the postmaster, indicated that there were no postal guidelines for handling a cash box, and it
was not a part of office accountability. She maintained that appellant should have taken it when
he went on detail. R.S. also indicated that she had informed postal employees to reimburse
appellant. Moreover, the record does not support that the absence of cash or stamps would be
compensable. By his own admission, appellant left the cash box at the Hampton location in
July 2012. Even though he related that he returned to the Hampton location a month after his
detail at McDonough began and left the box in S.C.’s care, there is nothing in the record to
19

Supra note 17.

20

J.F., 59 ECAB 331 (2008).

21

M.D., 59 ECAB 211 (2007).

22

Roger Williams, 52 ECAB 468 (2001).

23

Charles D. Edwards, 55 ECAB 258 (2004).

24

Kim Nguyen, 53 ECAB 127 (2001).

25

Supra note 17.

8

substantiate what was in the box when he left. A claimant must establish a factual basis for his
or her allegations with probative and reliable evidence.26 Appellant admitted that he had been
reimbursed at least $22.00 and six stamps. He also submitted nothing to support his contention
that by not reimbursing him fully, R.S. and S.C. were attempting to aggravate his condition.27
This incident, therefore, is not a compensable factor of employment.
Appellant also alleged that his schedule was improperly changed such that he was off the
work schedule on Saturday, October 26, 2013. He related that M.B. told him that this schedule
would be changed, but that S.C. indicated that it would not. Although appellant alleged that he
could only work four days in a row, Dr. Aycock merely noted on September 23, 2013 that
appellant could return to work and begin three or four days a week. Dr. Aycock also related on
November 5, 2013 that management asked him to adjust his schedule which allowed him to work
five days a week, but no more than four days in a row, and he preferred working Monday
through Thursday, Friday off, work Saturday and Sunday off. There is no evidence to support
this contention. R.S. explained on January 9, 2014 that, when appellant first returned to work, he
was a lobby helper for three to four days a week, and after doing this for several weeks, he felt he
could case his route to help him learn it again. After about two weeks of casing and window
work appellant indicated that he could run his route, and he did this for a few days, then stopped
work and did not return. R.S. advised that, when appellant wanted to work a particular Saturday,
it would cause issues on the floor and with other carrier’s schedules.
The assignment of a work schedule or tour of duty is an administrative function of the
employing establishment and, absent any error or abuse, does not constitute a compensable
factor of employment.28 Here, appellant submitted insufficient evidence to demonstrate error
and abuse in this matter.
Regarding appellant’s assertion that R.S. denied his request for pay information, again
there is no evidence of error or abuse. Appellant did not delineate the specific evidence
requested. Generally, complaints about the manner in which a supervisor performs his or her
duties or the manner in which a supervisor exercises his or her discretion fall, as a rule, outside
the scope of coverage provided by FECA. This principle recognizes that a supervisor or
manager in general must be allowed to perform his or her duties and employees will, at times,
dislike the actions taken. Mere disagreement or dislike of a supervisory or managerial action
will not be compensable, absent evidence of error or abuse.29 Here again, as the record contains
no evidence that R.S., S.C., or any employing establishment supervisor or manager committed
error or abuse in discharging management duties, this allegation is not compensable.30

26

Id.

27

See discussion infra.

28

Peggy R. Lee, 46 ECAB 527 (1995).

29

Id.

30

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

9

Regarding appellant’s general contention that he was subjected to harassment,
particularly by R.S. and S.C., mere perceptions of harassment or discrimination are not
compensable under FECA,31 and unsubstantiated allegations of harassment or discrimination are
not determinative of whether such harassment or discrimination occurred. A claimant must
establish a factual basis for his allegations with probative and reliable evidence.32 Although
appellant indicated that he filed a grievance and EEO complaint regarding his cash box and
schedule change, the record does not contain a final decision regarding these matters. He
submitted nothing to show a persistent disturbance, torment, or persecution, i.e., mistreatment by
employing establishment management.33 Appellant, therefore, did not establish a factual basis
for his claim of harassment relying upon probative and reliable evidence.34
Lastly, as appellant failed to establish a compensable employment factor, the Board need
not address the medical evidence of record.35
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for subpoenas. The Board further finds that he did not meet his burden of proof to establish that
he sustained an employment-related emotional condition in the performance of duty causally
related to factors of his federal employment.

31

James E. Norris, 52 ECAB 93 (2000).

32

Id.

33

Beverly R. Jones, 55 ECAB 411 (2004).

34

See Robert Breeden, 57 ECAB 622 (2006).

35

Katherine A. Berg, 54 ECAB 262 (2002).

10

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

